FILED
                             NOT FOR PUBLICATION                            MAY 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JIM THEROS,                                      No. 11-35198

               Plaintiff - Appellant,            D.C. No. 2:10-cv-02021-JCC

  v.
                                                 MEMORANDUM *
FIRST AMERICAN TITLE INSURANCE
COMPANY, a California Corporation;
WELLS FARGO BANK, NA, a.k.a.
Wachovia Mortgage, FSB, a division of
Wells Fargo Bank,

               Defendants - Appellees.



                     Appeal from the United States District Court
                       for the Western District of Washington
                    John C. Coughenour, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Jim Theros appeals pro se from the district court’s summary judgment in his

diversity action arising from foreclosure proceedings. We have jurisdiction under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo. Pardi v. Kaiser Permanente Hosp., Inc.,

389 F.3d 840, 848 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on Theros’s wrongful

foreclosure claim because Theros failed to introduce evidence sufficient to raise a

genuine dispute of material fact as to whether Wells Fargo Bank, NA held the

promissory note and deed of trust. See Matsushita Elec. Indus. Co., Ltd. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986) (“Where the record taken as a whole could

not lead a rational trier of fact to find for the non-moving party, there is no genuine

issue for trial.” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion by denying Theros’s request

for additional discovery because Theros failed to satisfy the requirements of Fed.

R. Civ. P. 56(d). See Tatum v. City & County of San Francisco, 441 F.3d 1090,

1100 (9th Cir. 2006) (setting forth standard of review and requirements under

former Rule 56(f)).

      Wells Fargo’s request for judicial notice, filed on September 26, 2011, is

denied.

      Theros’s motion to file a supplemental reply brief is granted, and the Clerk

is directed to file the supplemental reply brief received on November 4, 2011.




                                           2                                     11-35198
      We do not consider on appeal materials that were not before the district

court. See Lowry v. Barnhart, 329 F.3d 1019, 1024 (9th Cir. 2003) (a party

generally may not add to or enlarge the record on appeal to include material that

was not before the district court).

      AFFIRMED.




                                          3                                   11-35198